Title: [Diary entry: 21 September 1786]
From: Washington, George
To: 

Thursday 21st. Mercury at 65 in the Morning—76 at Noon and 74 at Night. But little wind, and Southerly, clear & warm. Rid to the Plantations in the Neck, Muddy hole, Dogue run, and Ferry—also to the ditchers. At the first, the flax which was put out to Dew rot was turned

yesterday and the Fodder which the people begun to get yesterday was discontinued to day in order to get out Oats. At the second finished sowing Rye on the Wheat Stubble—put in 15 Bushels on abt. 13 Acres—securing the Fodder which had been cut & pulled at this place—at the 3d. gathering Fodder & plowing the lay land and at the last threshing out Rye & putting in rye in the lay land.